DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0005], line 6: “CAFR” is used as an abbreviation or acronym for “constant false alarm rate”, whereas it seems “CFAR” (as indeed used elsewhere in the specification) would be the correct abbreviation; this defect appears throughout the specification, and all instances are to be corrected 
Paragraph [0031]. Line 1: “embodiments, suppress” appears instead of “embodiments suppress” 
Paragraph [0033], line 1: “MF2, graphs” appears instead of “and MF2 graphs” 
Paragraph [0040], line 1: “suppled” appears instead of “supplied” 
Paragraph [0041], line 6: “alternatives, will” appears instead of “alternatives will”.   
Appropriate correction is required.
Claim Objections
Claims 3, 4, 13, 14, and 23 are objected to because of the following informalities: 
Claim 3, line 3: “CAFR” appears instead of “CFAR”; see above objection to specification 
Claim 4, line 2: “an threshold appears instead of “a threshold” 
Claim 13, line 3: “CAFR” appears instead of “CFAR”; see above objection to specification 
Claim 14, line 2: “an threshold appears instead of “a threshold” 
Claim 23, line 3: “CAFR” appears instead of “CFAR”; see above objection to specification. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 12, 14-16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "an interval" in line 7.  Earlier in the claim “an actuation interval” appears in line 3, and “a measurement interval” appears in line 4; the unspecified “an interval” does not appear sufficiently distinguished from the other two specified intervals, it is suggested Applicant provide a modifying term (supported by the specification) to better provide such distinction.  This issue also raises a question of sufficient antecedent basis for “an interval” in claim 11. 
Claim 12 recites the limitation "an interval" in line 1.  There is insufficient antecedent basis for this limitation in the claim (see the above rejection of claim 11).
Claim 14 recites the limitation "the interval" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the interval" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the interval" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "said interval" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "said interval" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-20 of copending Application No. 16/530,654 (US 2020/0271767, reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because, while the instant claims recite selectively magnifying of a portion of a received signal, the claims also indicate that the selectively magnifying includes multiplication by a scale factor (e.g., instant claim 4).  A scale factor is taken to mean any nonzero numerical factor, greater than, less than, or even equal to unity.  Since instant claim 4 also recites an estimated derivative, while the reference application claims just such a derivative, it appears the instant claims and the reference claims share claimed subject matter.  Given the possibility of broadly interpreting “scale factor” to include unity, it is not clear that any of the instant claims distinguish over the claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645